DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. At least, independent claims 1, 11, and 19 have been amended.

Response to Arguments
With respect to the rejection under 35 USC 101, Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. Applicant argues that “The limitations ‘vehicle’ and ‘traveled road elements’ recited by independent claims 1, 11, and 19 are integral to the practical application…it is impossible to perform the method of claim 1, the apparatus of claim 11, and the medium of claim 19 without the ‘vehicle’ or the ‘traveled road elements’…Thus, the ‘vehicle’ and the ‘traveled road elements’ recited by independent claims 1, 11, and 19 place a meaningful limit on the scope of the claims and thus are integral to the practical application” (pages 8-9 of remarks). 
Examiner respectfully disagrees. Although these elements are represented by the data that is processed, neither the “vehicle” nor the “traveled road elements” are required at the time of performing the method of claim 1, within the apparatus of claim 11, or within the medium of claim 19. Indeed, the driver’s activity of driving a vehicle along traveled road elements explicitly (and necessarily) precedes the data processing that is claimed (see e.g. claim 1, line 5: “wherein the plurality of maneuvers are previously performed by the driver in the vehicle” and claim 1, lines 8-9: “wherein the plurality of traveled road elements are previously traveled by the driver in the vehicle”). Therefore, neither the “vehicle” nor the “traveled road elements” are captured as additional elements within the claim scope. Furthermore, for the purpose of compact prosecution, even if the claim(s) were amended to explicitly include driving a vehicle along traveled road elements, it would only amount to pre-solution activity and/or additional elements that are well-understood, routine, and conventional. 
With respect to the rejections under 35 USC 103, Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive. Applicant argues that Serbanescu does not teach “performing a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road 
Examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Serbanescu is/was relied on for the elements that Applicant argues are lacking in van Hemert (i.e. a travel time associated with each of a plurality of traveled road elements, which are previously traversed, maneuver time, and performing a training mode for a profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time) and van Hemert is/was relied on for the element that Applicant and Examiner both agree is lacking in Serbanescu (i.e. that the driving data and profile are specific to a particular driver). However, Examiner maintains that Serbanescu reads on the scope of claim 1 with the exception of the driver-specific aspect and that van Hemert cures this deficiency by demonstrating that it was known to account for driver-specific tendencies when calculating travel time (van Hemert [0085], [0087-89]). As a result, one of ordinary skill in the art would have found it obvious to modify Serbanescu to be driver-specific as taught by van Hemert in order to improve accuracy in the travel time prediction (van Hemert [0089]). 
With respect to the double patenting rejections, Applicant states that a terminal disclaimer over U.S. Patent No. 10,234,300 was submitted (page 12 of remarks). However, no terminal disclaimer appears on the record at the time of this Office action. Therefore, the rejections are maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim(s) recite(s) a method comprising “identifying a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by the driver during the plurality of trips, wherein the plurality of maneuvers are previously performed by the driver in the vehicle; calculating at least one maneuver time based on the plurality of trips; performing a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time, wherein the plurality of traveled road elements are previously traversed by the driver in the vehicle; and calculating a travel time for the previously untraveled route for the driver based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. The claim does not include additional elements that are sufficient to integrate the abstract idea into a practical application or amount to significantly more than the judicial exception. In fact, Examiner submits that there are no additional element to even consider for step 2A prong 2 or step 2B of the 101 analysis.
Regarding claims 2-10, these claims are rejected for the same reasons as claim 1 and because they also fail to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 2-6 and 10 further define what a maneuver is which does not provide an additional element and claims 7-9 recite additional steps that may also be performed in the human mind and are thus considered an additional abstract idea.
Regarding claim 11, the claim(s) recite(s) a system configured to “identify a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by one or more drivers during the plurality of trips, wherein the plurality of maneuvers are previously performed by the driver in the vehicle; calculate at least one maneuver time based on traversals in the plurality of trips; perform a training mode for a driver profile based on a travel time associated with each of a plurality of traveled road elements and the at least one maneuver time, wherein the plurality of traveled road elements are previously traversed by the driver in the vehicle; and calculate a travel time for the previously untraveled route based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “at least one processor; and at least one memory including computer program code for one or more programs”. These additional elements amount to mere instructions to implement the abstract idea on a computer or merely use a computer as a tool to perform an abstract idea which has been deemed insufficient for integration into a practical application. The claim does not recite any additional elements to consider under step 2B of the 101 analysis.
Regarding claims 12-18, these claims are rejected for the same reasons as claim 11 and because they also fail to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 12-16 further define what a maneuver is which does not provide an additional element and claims 17-18 recite additional steps that may also be performed in the human mind and are thus considered an additional abstract idea.
Regarding claim 19, the claim(s) recite(s) an apparatus for “identifying a plurality of trips traveled by a driver in a vehicle, the plurality of trips including a plurality of maneuvers executed by the driver during the plurality of trips, wherein the plurality of maneuvers are previously performed by the driver in the vehicle; calculating at least one maneuver time based on traversals in the plurality of trips; performing a training mode for a driver profile based on a travel time associate with each of a plurality of traveled road elements and the at least one maneuver time, wherein the plurality of traveled road elements are previously traversed by the driver in the vehicle; and calculating a travel time for a previously untraveled route for the driver based on the driver profile trained in the training mode” which is considered an abstract idea in the grouping of mental activity because all steps may reasonably be performed in the human mind. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “A non-transitory computer readable medium including instructions”. These additional elements amount to mere instructions to implement the abstract idea on a computer or merely use a computer as a tool to perform an abstract idea which has been deemed insufficient for integration into a practical application. The claim does not recite any additional elements to consider under step 2B of the 101 analysis.
Regarding claim 20, the claim is rejected for the same reasons as claim 19 and because it also fails to practically apply the abstract idea or add significantly more than the abstract idea. Specifically, claims 20 further defines what a maneuver is which does not provide an additional element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Serbanescu et al. (US 2011/0112760 A1) in view of van Hemert et al. (US 2015/0160020 A1).
Regarding claim 1, Serbanescu teaches a method for estimation of travel time of a previously untraveled route, comprising: 
identifying a plurality of trips traveled […] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed […] during the plurality of trips, wherein the plurality of maneuvers are previously performed […] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver); 
calculating at least one maneuver time based on the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
performing a training mode for a [...] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection, either together with speed profiles for road segments or separately; Fig. 11: process to determine transit times of intersections), wherein the plurality of traveled road elements are previously traversed […] ([0014], [0096]); and 
calculating a travel time for the previously untraveled route ([0203]: time-sensitive routing engines) for the driver based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” or “a vehicle” to develop a “driver” profile of intersection transit times specific to a particular driver. However, it was known to account for driver-specific tendencies when calculating travel time. For example, van Hemert teaches adjusting the estimated time of arrival based on individual driver data, such as the expected speed of travel of the driver's vehicle, which may be slower or faster than the average speed ([0089]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to develop a driver profile and adjust travel time based on the driver profile, as taught by van Hemert in order to improve accuracy in the travel time prediction (van Hemert [0089]).
Regarding claim 2, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers includes a movement executed on a roadway (Figs. 6-9, [0210]: intersections between road segments).  
Regarding claim 3, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).  
Regarding claim 4, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers includes an action ([0012]: driving maneuver, involving the action of driving; [0108]: decelerate, make the turn, accelerate).  
Regarding claim 5, modified Serbanescu teaches the method of claim 4, and Serbanescu also teaches that the action transitions the driver from a first traveled road element to a second traveled road element ([0109]: travels along a road segment, makes a turn, and travels along a second road segment; [0210]).  
Regarding claim 6, modified Serbanescu teaches the method of claim 1, but Serbanescu, as modified, does not teach that the at least one maneuver time “reflects an experience level of the driver”.  However, van Hemert also teaches a driver may submit information in a “driver profile questionnaire” including age of the driver and year that the driver obtained a license (“experience level”) ([0140]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu (if not already inherent) such that the maneuver time was interpreted as a reflection of an experience level of the driver because age/experience and driving style were known to be related (van Hemert [0140]).
Regarding claim 7, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches:
identifying a maneuver type in the plurality of maneuvers executed by the driver during the plurality of trips ([0180]: utilize classification of intersections (rather than trying to form a speed profile for each individual intersection); see rejection of claim 1 for modification to address “by the driver”); 
calculating maneuver times for the identified maneuver type ([0209]: different turn costs are categorized into predetermined categories); and 
aggregating the maneuver times for the identified maneuver type ([0209]: an average time for the intersection delay is estimated for each category).  
Regarding claim 8, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches: defining a value for each of the plurality of maneuvers executed by the driver during the plurality of trips, wherein the driver profile includes the [values] ([0206-207]: turn cost Tc is expressed for individual maneuvers through intersections; see rejection of claim 1 for modification to address “by the driver” and “driver profile”).
Serbanescu does not teach that the values for the plurality of maneuvers is expressed as “a maneuver vector”. However, Examiner submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system of equations shown in [0207] may be rewritten in vector form similar to the form that Serbanescu teaches in [0222], i.e. Tc1 through TcN vector where Tcj are turn costs and where N would be modified to represent the number of maneuvers rather than the number of maneuver types. Such a modification would merely utilize an alternative, equivalent form of expressing the same mathematical equations thereby yielding predictable results, i.e. equivalent mathematical outcome.
Regarding claim 9, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches: defining a maneuver vector including a value for different types of maneuvers from the plurality of maneuvers executed by the driver during the plurality of trips, wherein the driver profile includes the maneuver vector ([0222]: Tc1 through TcN vector where Tcj are turn costs and there are N types of turns; see rejection of claim 1 for modification to address “by the driver”).  
Regarding claim 10, modified Serbanescu teaches the method of claim 1, and Serbanescu also teaches that each of the plurality of maneuvers is defined by characteristics of movements ([0114-133], [0109], [0210]: the sequence of road elements traveled constitutes a characteristic of movement; and/or [0012], [0108]: involvement of decelerating, making the turn, and accelerating, i.e. driving in general, constitutes characteristics of movement).  
Regarding claim 11, Serbanescu teaches an apparatus for estimation of travel time of a previously untraveled route according to experience level, the apparatus comprising: 
at least one processor (processor 304); and 
at least one memory including computer program code for one or more programs (memory 306); 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
identify a plurality of trips traveled […] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed by one or more drivers during the plurality of trips, wherein the plurality of maneuvers are previously performed […] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver); 
calculate at least one maneuver time based on traversals in the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
perform a training mode for a […] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection, either together with speed profiles for road segments or separately; Fig. 11: process to determine transit times of intersections), wherein the plurality of traveled road elements are previously traversed […] ([0014], [0096]); and 
calculate a travel time for the previously untraveled route ([0203]: time-sensitive routing engines) based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” to develop a “driver” profile of intersection transit times. However, it was known to account for driver-specific tendencies when calculating travel time. For example, van Hemert teaches adjusting the estimated time of arrival based on individual driver data, such as the expected speed of travel of the driver's vehicle, which may be slower or faster than the average speed ([0089]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to develop a driver profile and adjust travel time based on the driver profile, as taught by van Hemert in order to improve accuracy in the travel time prediction (van Hemert [0089]).
Regarding claim 12, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that each of the plurality of maneuvers includes a movement executed on a roadway (Figs. 6-9, [0210]: intersections between road segments).  
Regarding claim 13, modified Serbanescu teaches the apparatus of claim 12, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).  
Regarding claim 14, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that each of the plurality of maneuvers includes an action ([0012]: driving maneuver, involving the action of driving; [0108]: decelerate, make the turn, accelerate).  
Regarding claim 15, modified Serbanescu teaches the apparatus of claim 14, and Serbanescu also teaches that the action transitions the driver from a first traveled road element to a second traveled road element ([0109]: travels along a road segment, makes a turn, and travels along a second road segment; [0210]).  
Regarding claim 16, modified Serbanescu teaches the apparatus of claim 11, but Serbanescu, as modified, does not teach that the at least one maneuver time “reflects an experience level of the driver”.  However, van Hemert also teaches a driver may submit information in a “driver profile questionnaire” including age of the driver and year that the driver obtained a license (“experience level”) ([0140]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu (if not already inherent) such that the maneuver time was interpreted as a reflection of an experience level of the driver because age/experience and driving style were known to be related (van Hemert [0140]).
Regarding claim 17, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 
identify a maneuver type in the plurality of maneuvers executed by the driver during the plurality of trips ([0180]: utilize classification of intersections (rather than trying to form a speed profile for each individual intersection); see rejection of claim 11 for modification to address “by the driver”); 
calculate maneuver times for the identified maneuver type ([0209]: different turn costs are categorized into predetermined categories); and 
aggregate the maneuver times for the identified maneuver type ([0209]: an average time for the intersection delay is estimated for each category).  
Regarding claim 18, modified Serbanescu teaches the apparatus of claim 11, and Serbanescu also teaches that the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: defining a value for each of the plurality of maneuvers executed during the plurality of trips, wherein the driver profile includes the [values] ([0206-207]: turn cost Tc is expressed for individual maneuvers through intersections; see rejection of claim 11 for modification to address “by the driver” and “driver profile”). 
Serbanescu does not teach that the values for the plurality of maneuvers is expressed as “a maneuver vector”. However, Examiner submits that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the system of equations shown in [0207] may be rewritten in vector form similar to the form that Serbanescu teaches in [0222], i.e. Tc1 through TcN vector where Tcj are turn costs and where N would be modified to represent the number of maneuvers rather than the number of maneuver types. Such a modification would merely utilize an alternative, equivalent form of expressing the same mathematical equations thereby yielding predictable results, i.e. equivalent mathematical outcome.
Regarding claim 19, Serbanescu teaches a non-transitory computer readable medium including instructions (memory 306) that when executed are operable to perform a method comprising: 
identifying a plurality of trips traveled […] ([0014], [0096]), the plurality of trips including a plurality of maneuvers executed […] during the plurality of trips, wherein the plurality of maneuvers are previously performed […] (Fig. 6, element 607; [0112], [0116]: routes pass through intersections; maneuvers through intersections may be characterized by segment pairs; [0146]: routes may be categorized by maneuver); 
calculating at least one maneuver time based on traversals in the plurality of trips ([0112]: maneuver-related transit times; [0116]: transit time cost expressed as an attribute to a directed segment pair; [0190]: time-dependent turn cost matrix per intersection); 
performing a training mode for a […] profile based on a travel time associated with each of a plurality of traveled road elements ([0110]: average transit time for a road segment; [0206], [0208]: driving time along a road segment is given by the ratio between the length of the line and the driving speed) and the at least one maneuver time ([0190]: “transit time profiles” provided as a time-dependent turn cost matrix per intersection; Fig. 11: process to determine transit times of intersections), wherein the plurality of traveled road elements are previously traversed […] ([0014], [0096]); and 
calculating a travel time for a previously untraveled route ([0203]: time-sensitive routing engines) for the driver based on the […] profile trained in the training mode ([0180]: secondary approach in the event of unsatisfactory GPS fix coverage involves determining intersection transit time based on similar characteristics with other intersections; [2016]: Each journey may be represented by an equation similar to equation 1; use the trips derived from the position data to determine a set of equations in which the transit time through the intersections are unknown variables; [0229-230]: transit time for intersections may be calculated).  
Serbanescu teaches that the position data through an intersection may be segmented into pre-maneuver, inter-maneuver, and post-maneuver ([0108], [0151-156]) and may be clustered according to additional criteria such as time intervals ([0159]), but Serbanescu does not teach that data is clustered according to “a driver” to develop a “driver” profile of intersection transit times. However, it was known to account for driver-specific tendencies when calculating travel time. For example, van Hemert teaches adjusting the estimated time of arrival based on individual driver data, such as the expected speed of travel of the driver's vehicle, which may be slower or faster than the average speed ([0089]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Serbanescu to develop a driver profile and adjust travel time based on the driver profile, as taught by van Hemert in order to improve accuracy in the travel time prediction (van Hemert [0089]).
Regarding claim 20, modified Serbanescu teaches the non-transitory computer readable medium of claim 19, and Serbanescu also teaches that each of the plurality of maneuvers is defined according to a sequence of the plurality of traveled road elements such that each of the plurality of maneuvers is a transition from a first traveled road element to a second traveled road element ([0114-133], [0210]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,234,300 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. Examiner submits that claim 5 of the reference patent reads on claims 1, 7, 8, 11, and 17-19 of the instant application and that the various dependent claims regarding how a maneuver is defined (claims 2-6, 10, 12-16, and 20), though not claimed in the reference patent, are obvious variants of the generally understood meaning of “maneuver” in the art. Regarding the vector as recited in claim 9 of the instant application, Examiner submits that such a vector would have been obvious in view of claim 5 of the reference patent which recites identifying and comparing maneuvers based on matching features, thereby typifying maneuvers. Hence it would have been obvious to express maneuver travel time as a vector representing maneuver type instead of a vector representing individual maneuvers in order to reduce the size of the vector since there are fewer maneuver types that individual maneuvers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662